Citation Nr: 0109133
Decision Date: 04/20/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-02 193	)	DATE APR 20, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


ORDER

	The following correction is made in a decision issued by the Board of Veterans Appeals in this case on March 28, 2001:

	On line 2 of the last full paragraph on page 6, correct "unwarranted" to read "warranted."



		
	J. F. Gough
	Member, Board of Veterans' Appeals


Citation Nr: 0109133	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-02 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an extension, beyond September 30, 1998, of a 
temporary total rating for a period of convalescence under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1976 to 
February 1996.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Cheyenne Regional Office (RO) September and December 1998 
rating decisions which denied an extension, beyond September 
30, 1998, of a temporary total convalescent rating under the 
provisions of 38 C.F.R. § 4.30.


FINDING OF FACT

The competent medical evidence of record suggests that the 
March 27, 1998 right ankle surgery resulted in severe 
postoperative residuals for the veteran such as an 
incompletely healed surgical wound, necessitating his 
convalescence through to December 31, 1998.


CONCLUSION OF LAW

With resolution of the benefit of the doubt in the veteran's 
favor, the criteria for an extension of a temporary total 
convalescent rating for the service-connected right ankle 
disability have been met through to December 31, 1998.  
38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of their claims.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the Board 
finds that the statement of the case and supplemental 
statements of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Also, the Board finds that the duty 
to assist provided under the amended § 5103A have also been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  No further assistance is necessary to 
comply with the requirements of this new legislation or any 
other applicable rule or regulation regarding the development 
of the pending claim.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2) or (3) of this section to commence on the day of hospital 
admission and continue for a period of 1, 2 or 3 months from 
the first day of the month following hospital discharge or 
outpatient release.  38 C.F.R. § 4.30.  

A temporary total convalescent rating is warranted if 
treatment of a service-connected disability results in: 
surgery necessitating at least one month of post-operative 
convalescence (38 C.F.R. § 4.30(a)(1)); surgery with severe 
post-operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the need for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited) (38 C.F.R. 
§ 4.30(a)(2)); or immobilization by cast, without surgery, of 
one major joint or more (38 C.F.R. § 4.30(a)(3)).  Extensions 
of 1, 2 or 3 months, beyond the initial 3 months, may be made 
under 38 C.F.R. § 4.30(a)(1), (2), or (3).  Extensions of one 
or more months up to 6 months, beyond the initial 6 months 
period, may be made under 38 C.F.R. § 4.30(a)(2) or (3).  
38 C.F.R. § 4.30(b).  

Service connection for chronic right ankle disability was 
granted by RO rating decision in June 1996, and a 10 percent 
rating was assigned; by rating decision in December 1997, 
that disability rating was increased to 20 percent.

In April 1998, the veteran filed a claim of temporary total 
convalescent rating, indicating that his service-connected 
right ankle disability required surgery in March 1998.  Along 
with that application, he submitted a March 27, 1998 
operative report and a letter from his treating physician, M. 
Wasser, M.D.

The aforementioned operative report from Dr. Wasser indicates 
that the veteran underwent triple arthrodesis of the right 
foot, and iliac bone grafting, on March 27, 1998; pre- and 
post-operatively, cavovarus deformity of the right foot was 
diagnosed.  

Later in March 1998, Dr. Wasser indicated that the veteran's 
March 1998 right ankle surgery required a minimum of 12-14 
weeks of casting of the right foot, and a minimum of 3 more 
months of physical therapy and "a script" for corrective 
soles for his shoes.  During that period of 
treatment/therapy, the veteran reportedly would not be 
expected to be able to work.  

Based on the foregoing evidence, by RO rating decision in 
April 1998, the veteran was assigned a temporary total 
convalescent rating under 38 C.F.R. § 4.30, from March 27 
through June 1998; he was to undergo VA orthopedic 
examination in August 1998 to determine whether an extension 
of his convalescent rating was warranted.  

In June 1998, Dr. Wasser indicated that the veteran was 9 
weeks and 5 days post-right ankle surgery; he would be re-
evaluated in 6 weeks for possible weight-bearing "status" 
and to begin the 3-month period of "extensive 
rehabilitation."  He was not expected to be able to return 
to work during the rehabilitation program.

On VA orthopedic examination in July 1998, the veteran 
indicated that he was unable to work or bear weight since his 
recent right ankle surgery, noting that his physical therapy 
had not yet started; he wore a rigid splint on the right 
(which he reportedly wore at all times, except while 
sleeping) and utilized a wheelchair for ambulation; he felt 
that he would possibly be able to return to work and begin 
weight-bearing in October 1998.  On examination, it was 
indicated that the bone graft donor site on the right hip 
healed well, without any complaints.  The examiner indicated 
that weight-bearing, strength, "etc." could not be tested 
because the veteran was still "postoperative."  

Based on the foregoing evidence, by RO rating decision in 
July 1998, the veteran's temporary total convalescent rating 
under 38 C.F.R. § 4.30, previously assigned from March 27 to 
June 30, 1998, was extended through September 1998.  

VA medical records from July to August 1998 document 
extensive treatment and therapy due to cardiovascular 
symptoms and impairment and the veteran's service-connected 
right ankle disability.  During this period, he continued to 
experience significant impairment and pain due to his right 
ankle disability, and his therapy included riding a 
stationary bicycle.  A July 1998 X-ray study of the right 
ankle showed "extensive" postoperative changes "without 
evidence of complication."

In August 1998, Dr. Wasser indicated that the veteran's 
recent cardiac emergency (a myocardial infarction) superceded 
his orthopedic guidelines for care.  He would continue to 
receive cardiac and orthopedic therapy and was not expected 
to be able to return to work until the beginning of the new 
year.  

In September 1998, Dr. Wasser indicated that the veteran was 
currently wearing a Velcro boot to heal the right foot and 
was awaiting "special shoes to be made;" extensive 
rehabilitation would resume once the shoes were ready.  The 
physician again indicated that the veteran would not be able 
to return to work before the beginning of the new year.  

On VA cardiovascular examination in October 1998, the veteran 
reported, in pertinent part, a history of right ankle 
problems.  He indicated that he had continuous right ankle 
pain, increasing on walking and standing, and improving with 
"elevation and ice;" reportedly, he wore a removable cast 
on his right lower leg.  His right ankle "problems" 
prevented him from taking long walks, running, biking, mowing 
grass, or "even going to a store."  Severe degenerative 
joint disease and status post fusion of the right ankle were 
diagnosed.  

On VA medical examination in January 1999, the veteran 
indicated that his right ankle pain markedly decreased since 
the March 1998 surgery.  On examination, it was indicated 
that the right ankle was fused, preventing range of motion 
testing.  Total fusion of the right ankle was diagnosed.  

VA medical records from November 1998 to April 2000 document 
treatment and physical therapy for symptoms and impairment 
including those associated with the veteran's right ankle 
disability.  In November and December 1998, he was able to 
ride a stationary bicycle for 30 minutes, but in September 
1999, he indicated he continued to have chronic right ankle 
pain and impairment.  An April 1999 X-ray study of the feet 
and ankles did not identify any complication of the right 
ankle.

The veteran contends, essentially, that the temporary total 
convalescent rating under 38 U.S.C.A. § 4.30, based on his 
March 1998 right ankle surgery, should be extended until 
January 1, 1999, as that was the date when his physician 
allowed him to go back to work.  

Based on the foregoing evidence, the Board finds that an 
extension of a temporary total rating beyond September 30, 
1998 under 38 C.F.R. § 4.30 is unwarranted in this case.  As 
noted above, the veteran had right ankle surgery in March 
1998 and, based on the clinical evidence of record, he was 
awarded a temporary total convalescent rating from March 27, 
1998 (the date of surgery) through September 1998, a period 
of 6 months.  As noted above, a 6 months extension is 
allowable under 38 C.F.R. § 4.30(a)(1).  See 38 C.F.R. 
§ 4.30(b).  His treating physician has repeatedly indicated 
that rehabilitation and therapy due to right ankle disability 
were required beyond the month of September 1998, and such 
opinion is supported by the entire clinical evidence of 
record, documenting continuing right ankle pain and 
impairment past September 1998.  

As indicated above, the veteran in this case contends that 
his convalescent rating should be extended beyond September 
30, 1998, because his right ankle disability, requiring 
continuing therapy and rehabilitation, prevented him from 
being able to return to work before the beginning of 1999.  
An extension of temporary total convalescent rating beyond 
September 30, 1998 is available by application of 38 C.F.R. 
§ 4.30(a)(2) or (a)(3).  The clinical record indicates that 
he continued to experience significant right ankle symptoms 
and impairment beyond September 30, 1998, and competent 
medical evidence suggests that the right ankle treatment 
resulted in therapeutic immobilization of the right ankle, 
beyond September 30, 1998.  Thus, resolving the benefit of 
the doubt in the veteran's favor, the Board believes that a 
temporary total convalescent rating extension is warranted in 
this case for an additional 3 months period beyond September 
30, 1998, through to December 31, 1998.  


ORDER

An extension of a temporary total rating for a period of 
convalescence under 38 C.F.R. § 4.30 is granted to December 
31, 1998.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


